 

Exhibit 10.1



 

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

 

This Agreement (“Agreement”) is made as of November 7, 2012 by and between OFS
CAPITAL CORPORATION, a Delaware corporation (the “Company”), and OFS CAPITAL
MANAGEMENT, LLC, a Delaware limited liability company (“OFS Advisor”).

 

WITNESSETH:

 

WHEREAS, the Company is a closed-end non-diversified management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, OFS Advisor is an investment adviser that has registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

 

WHEREAS, the Company desires to retain OFS Advisor to furnish investment
advisory services to the Company, and OFS Advisor wishes to be retained to
provide such services, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and OFS Advisor hereby
agree as follows:

 

1.Duties of OFS Advisor.

 

(a)                Employment of OFS Advisor. The Company hereby employs OFS
Advisor to act as the investment adviser to the Company and to manage the
investment and reinvestment of the assets of the Company, subject to the
supervision of the Board of Directors of the Company (the “Board”), during the
term hereof and upon the terms and conditions herein set forth, in accordance
with:

 

(i)                  the investment objectives, policies and restrictions that
are determined by the Board from time to time and disclosed to OFS Advisor,
which objectives, policies and restrictions shall initially be those set forth
in the Company’s Registration Statement on Form N-2, initially filed with the
Securities and Exchange Commission (the “SEC”) on April 29, 2010, and as amended
from time to time;

 

(ii)                the Investment Company Act and the Advisers Act; and

 

(iii)               all other applicable federal and state laws, rules and
regulations, and the Company’s charter and bylaws.

 

OFS Advisor hereby accepts such employment and agrees during the term hereof to
render such services, subject to the payment of compensation provided for
herein.

 

(b)               Certain Services. Without limiting the generality of Section
1(a), OFS Advisor shall:

 



 

 

  

(i)                  determine the composition of the portfolio of the Company,
the nature and timing of the changes thereto and the manner of implementing such
changes;

 

(ii)                assist the Company in determining the securities that the
Company will purchase, retain, or sell;

 

(iii)               identify, evaluate and negotiate the structure of the
investments made by the Company (including performing due diligence on the
Company’s prospective portfolio companies);

 

(iv)              execute, close, service and monitor the Company’s investments;
and

 

(v)                provide the Company with such other investment advisory,
management, research and related services as the Company may, from time to time,
reasonably require for the investment of its funds.

 

OFS Advisor shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to incur debt financing, OFS Advisor shall
arrange for such financing on the Company’s behalf, subject to the oversight and
any required approval of the Board. If it is necessary for OFS Advisor to make
investments on behalf of the Company through a special purpose vehicle, OFS
Advisor shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act.

 

(c)                Sub-Advisers. Subject to the requirements of the Investment
Company Act (including any approval by the vote of holders of a majority of
outstanding voting securities of the Company required under Section 15(a) of the
Investment Company Act), OFS Advisor is hereby authorized to enter into one or
more sub-advisory agreements with other investment advisers (each, a
“Sub-Adviser”) pursuant to which OFS Advisor may obtain the services of the
Sub-Adviser(s) to assist OFS Advisor in providing the investment advisory
services required to be provided by OFS Advisor under this Agreement.
Specifically, OFS Advisor may retain a Sub-Adviser to recommend specific
securities or other investments based upon the Company’s investment objectives,
policies and restrictions, and work, along with OFS Advisor, in structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company, subject to the
oversight of OFS Advisor and the Board. Any sub-advisory agreement entered into
by OFS Advisor shall be in accordance with the requirements of the Investment
Company Act and other applicable federal and state law. The Company, and not OFS
Advisor, shall be responsible for any compensation payable to any Sub-Adviser.

 



2

 

  

(d)               Independent Contractors. OFS Advisor, and any Sub-Adviser,
shall for all purposes herein each be deemed to be an independent contractor
and, except as expressly provided or authorized herein, shall have no authority
to act for or represent the Company in any way or otherwise be deemed an agent
of the Company.

 

(e)                Books and Records. OFS Advisor shall keep and preserve for
the period required by the Investment Company Act any books and records relevant
to the provision of its investment advisory services to the Company and shall
specifically maintain all books and records with respect to the Company’s
portfolio transactions and shall render to the Board such periodic and special
reports as the Board may reasonably request. OFS Advisor agrees that all records
that it maintains for the Company are the property of the Company and shall
surrender promptly to the Company any such records upon the Company’s request;
provided that OFS Advisor may retain a copy of such records.

 

2.Allocation of Costs and Expenses.

 

(a)                Expenses Payable by OFS Advisor. All investment professionals
of OFS Advisor and/or its affiliates, when and to the extent engaged in
providing investment advisory services required to be provided by OFS Advisor
under this Agreement, and the compensation and routine overhead expenses of such
personnel allocable to such services, shall be provided and paid for by OFS
Advisor and not by the Company.

 

(b)               Expenses Payable by the Company. Other than those expenses
specifically assumed by OFS Advisor pursuant to Section 2(a), the Company shall
bear all costs and expenses that are incurred in its operation, administration
and transactions, including those relating to:

 

(i)                  organization of the Company;

 

(ii)                calculating the Company’s net asset value (including the
cost and expenses of any independent valuation firm);

 

(iii)               fees and expenses incurred by OFS Advisor payable to third
parties, including agents, consultants or other advisors (including
Sub-Advisers), in monitoring financial and legal affairs for the Company and in
monitoring the Company’s investments and performing due diligence on its
prospective portfolio companies or otherwise relating to, or associated with,
evaluating and making investments;

 

(iv)              interest payable on debt, if any, incurred to finance the
Company’s investments;

 

(v)                sales and purchases of the Company’s common stock and other
securities;

 

(vi)              distributions on the Company’s common stock and other
securities;

 



3

 

  

(vii)             investment advisory and management fees, including in respect
of the operations of OFS Capital WM, LLC and Tamarix Capital Partners, L.P. and
any future subsidiaries;

 

(viii)           administration fees and expenses, if any, payable under the
Administration Agreement (the “Administration Agreement”) between the Company
and OFS Capital Services, LLC, the Company’s administrator (“OFS Services”),
including payments based upon the Company’s allocable portion of OFS Services’
overhead in performing its obligations under the Administration Agreement,
including rent, necessary software licenses and subscriptions and the allocable
portion of the cost of the Company’s officers, including a chief executive
officer, chief financial officer, chief compliance officer, chief accounting
officer, if any, and their respective staffs;

 

(ix)              the allocated costs incurred by OFS Services as administrator
in providing managerial assistance to those portfolio companies of the Company
that request it;

 

(x)                transfer agent, dividend paying and reinvestment agent and
custodial fees and expenses;

 

(xi)              federal and state registration fees;

 

(xii)             all costs of registration and listing the Company’s shares on
any securities exchange;

 

(xiii)           federal, state and local taxes;

 

(xiv)           independent directors’ fees and expenses;

 

(xv)            costs of preparing and filing reports or other documents
required by the SEC or other regulators;

 

(xvi)           costs of any reports, proxy statements or other notices to
stockholders, including printing costs;

 

(xvii)         the Company’s allocable portion of any fidelity bond, directors
and officers/errors and omissions liability insurance, and any other insurance
premiums;

 

(xviii)        indemnification payments;

 

(xix)           direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs;

 

(xx)            proxy voting expenses; and

 

(xxi)           all other expenses incurred by the Company or OFS Services in
connection with administering the Company’s business.

 



4

 

  

3.                  Compensation of OFS Advisor. The Company agrees to pay, and
OFS Advisor agrees to accept, as compensation for the services provided by OFS
Advisor hereunder, a base management fee (the “Base Management Fee”) and an
incentive fee consisting of two parts (collectively, the “Incentive Fee”) as
hereinafter set forth. The Company shall make any payments due hereunder to OFS
Advisor or to OFS Advisor’s designee as OFS Advisor may otherwise direct. To the
extent permitted by applicable law, OFS Advisor may elect, or the Company may
adopt a deferred compensation plan pursuant to which OFS Advisor may elect, to
defer all or a portion of its fees hereunder for a specified period of time.

 

(a)                Base Management Fee.

 

(i)                  The Base Management Fee shall be calculated and payable
quarterly in arrears based on the average value of the Company’s total assets
(other than cash or cash equivalents but including assets purchased with
borrowed amounts and including assets owned by any consolidated entity) at the
end of the two most recently completed calendar quarters. From the Closing Date
(as defined below), through October 31, 2013, the Base Management Fee shall be
0.219% per quarter (0.875% annualized) of such average value. After October 31,
2013, the Base Management Fee shall be 0.4375% per quarter (1.75% annualized) of
such average value. The Base Management Fees shall be adjusted for any share
issuances or repurchases during the calendar quarter, and the Base Management
Fees for any partial quarter shall be prorated based on the number of days in
such quarter.

 

(b)               Incentive Fee – Income-Based Fee.

 

(i)                  The first part of the Incentive Fee (the “Income-Based
Fee”) shall be calculated and payable quarterly in arrears based on the
Company’s pre-Incentive Fee net investment income for the calendar quarter. For
purposes of this Agreement, pre-Incentive Fee net investment income for any
given calendar quarter is calculated as (A) the sum of interest income, dividend
income and any other income (including any other fees, including commitment,
origination and sourcing, structuring, diligence and consulting fees or other
fees that the Company receives from portfolio companies, but excluding fees for
providing managerial assistance) accrued by the Company during such quarter,
minus (B) the Company’s operating expenses for such quarter (including the Base
Management Fee, any expenses payable under the Administration Agreement and any
interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee net investment income
shall not include any realized capital gains, realized capital losses,
unrealized capital appreciation or unrealized capital depreciation.
Pre-Incentive Fee net investment income shall include, in the case of
investments with a deferred interest feature (such as original issue discount,
debt instruments with paid-in-kind interest and zero coupon securities), accrued
income that the Company has not yet received in cash.

 

(ii)                In calculating the Income-Based Fee for any given calendar
quarter, the Company’s pre-Incentive Fee net investment income, expressed as a
rate of return on the value of the Company’s net assets at the end of the
immediately preceding calendar quarter (the “Rate of Return”), shall be compared
to a hurdle rate of 2.0% per quarter (8.0% annualized) (the “Hurdle Rate”). For
purposes of this Agreement, net assets is calculated as total assets less
indebtedness and before taking into account any Incentive Fees payable during
the relevant period.

 



5

 

  

(iii)               Subject to Section 3(b)(iv), the Company shall pay OFS
Advisor an Income-Based Fee with respect to the Company’s pre-Incentive Fee net
investment income in each calendar quarter as follows:

 

(A)              no Income-Based Fee if the Rate of Return does not exceed the
Hurdle Rate in such quarter;

 

(B)              100% of that portion of the Company’s pre-Incentive Fee net
investment income, if any, with respect to which the Rate of Return exceeds the
Hurdle Rate but is less than 2.5% in such quarter (10.0% annualized); and

 

(C)              20.0% of that portion of the Company’s pre-Incentive Fee net
investment income, if any, with respect to which the Rate of Return exceeds 2.5%
in such quarter (10.0% annualized).

 

There shall be no accumulation of amounts on the Hurdle Rate from quarter to
quarter, no claw back of amounts previously paid if the Rate of Return in any
subsequent quarter is below the Hurdle Rate and no delay of payment if the Rate
of Return in any prior quarters was below the Hurdle Rate. Income-Based Fees
shall be adjusted for any share issuances or repurchases during the calendar
quarter, and Income-Based Fees for any partial quarter shall be prorated based
on the number of days in such quarter.

 

(c)                Incentive Fee - Capital Gains Fee.

 

(i)                  The second part of the Incentive Fee (the “Capital Gains
Fee”) shall be calculated and payable in arrears at the end of each calendar
year (or, upon termination of this Agreement pursuant to Section 9, as of the
termination date) based on the Company’s net capital gains. For purposes of this
Agreement, net capital gains are calculated by subtracting (A) the sum of the
Company’s cumulative aggregate realized capital losses and aggregate unrealized
capital depreciation from (B) the Company’s cumulative aggregate realized
capital gains. If such amount is positive at the end of the relevant calendar
year, then the Capital Gains Fee for such year shall be equal to 20.0% of such
amount, less the aggregate amount of Capital Gains Fees paid in all prior years.
If such amount is negative, then there shall be no Capital Gains Fee for such
year. If this Agreement shall terminate as of a date that is not a calendar-year
end, the termination date shall be treated as though it were a calendar-year end
for purposes of calculating and paying a Capital Gains Fee. Any Capital Gains
Fee for any partial year shall be prorated based on the number of days in such
year.

 



6

 

  

(ii)                For purposes of this Agreement:

 

(A)              cumulative aggregate realized capital gains are calculated as
the sum of the differences, if positive, between (1) the net sales price of each
investment in the Company’s portfolio when sold and (2) the accreted or
amortized cost basis of such investment;

 

(B)              cumulative aggregate realized capital losses are calculated as
the sum of the differences, if negative, between (1) the net sales price of each
investment in the Company’s portfolio when sold and (2) the accreted or
amortized cost basis of such investment; and

 

(C)              aggregate unrealized capital depreciation is calculated as the
sum of the differences, if negative, between (1) the valuation of each
investment in the Company’s portfolio as of the end of the relevant year and (2)
the accreted or amortized cost basis of such investment.

 

(d)               Calculation of Fees During the Interim Period. Notwithstanding
anything to the contrary herein, with respect to services rendered during the
period commencing on the closing date of the Company’s initial public offering
(the “Closing Date”) through and including the last day of the calendar quarter
ending immediately after the closing of the Company’s initial public offering
(the “Interim Period”) and, in the case of the Base Management Fee, during the
first full calendar quarter thereafter (the “First Full Quarter”):

 

(i)                  the Base Management Fee (A) for the Interim Period shall be
calculated based on the average value of the Company’s total assets (other than
cash or cash equivalents but including assets purchased with borrowed funds and
including assets owned by any consolidated entity) on the Closing Date and the
last day of the Interim Period, and shall be appropriately prorated, and (B) for
the First Full Quarter shall be calculated based on the average value of the
Company’s total assets (other than cash or cash equivalents but including assets
purchased with borrowed funds and including assets owned by any consolidated
entity) on the last day of the Interim Period and the last day of the First Full
Quarter;

 

(ii)                the Income-Based Fee for the Interim Period shall be
calculated based on the Company’s pre-Incentive Fee net investment income for
the Interim Period, and shall be appropriately prorated; and

 

(iii)               the Capital Gains Fee as of December 31, 2012 shall be
calculated for a period of shorter than 12 calendar months to take into account
realized capital gains, realized capital losses, unrealized capital appreciation
and unrealized capital depreciation since the Closing Date, and shall be
appropriately prorated.

 

4.                  Representations, Warranties and Covenants of OFS Advisor.
OFS Advisor represents and warrants that it is registered as an investment
adviser under the Advisers Act. OFS Advisor agrees that its activities shall at
all times be in compliance in all material respects with all applicable federal
and state laws governing its operations and investments, including the
Investment Company Act and the Advisers Act.

 



7

 

  

5.                  Excess Brokerage Commissions. OFS Advisor is hereby
authorized, to the fullest extent now or hereafter permitted by law, to cause
the Company to pay a member of a national securities exchange, broker or dealer
an amount of commission for effecting a securities transaction in excess of the
amount of commission another member of such exchange, broker or dealer would
have charged for effecting that transaction, if OFS Advisor determines in good
faith, taking into account such factors as price (including the applicable
brokerage commission or dealer spread), size of order, difficulty of execution,
and operational facilities of the firm and the firm’s risk and skill in
positioning blocks of securities, that such amount of commission is reasonable
in relation to the value of the brokerage and/or research services provided by
such member, broker or dealer, viewed in terms of either that particular
transaction or its overall responsibilities with respect to the Company’s
portfolio, and constitutes the best net results for the Company.

 

6.                  Activities of OFS Advisor. The services of OFS Advisor to
the Company are not exclusive, and OFS Advisor and/or any of its affiliates may
engage in any other business or render similar or different services to others,
including the direct or indirect sponsorship or management of other
investment-based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Company, so long as its
services to the Company hereunder are not materially impaired thereby, and
nothing in this Agreement shall limit or restrict the right of any member,
manager, partner, officer or employee of OFS Advisor or any such affiliate to
engage in any other business or to devote his or her time and attention in part
to any other business, whether of a similar or dissimilar nature, or to receive
any fees or compensation in connection therewith (including fees for serving as
a director of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). So long as this Agreement or
any extension, renewal or amendment remains in effect, OFS Advisor shall be the
only investment adviser for the Company, subject to OFS Advisor’s right to enter
into sub-advisory agreements. OFS Advisor assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in OFS Advisor and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that OFS Advisor and directors, officers, employees, partners, stockholders,
members and managers of OFS Advisor and its affiliates are or may become
similarly interested in the Company as directors, officers, employees,
stockholders or otherwise.

 

7.                  Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a member, manager, partner, officer or employee of OFS
Advisor or OFS Services is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such member,
manager, partner, officer and/or employee of OFS Advisor or OFS Services shall
be deemed to be acting in such capacity solely for the Company, and not as a
member, manager, partner, officer or employee of OFS Advisor or OFS Services or
under the control or direction of OFS Advisor or OFS Services, even if paid by
OFS Advisor or OFS Services.

 

8.                  Limitation of Liability of OFS Advisor; Indemnification. OFS
Advisor and its affiliates and its and its affiliates’ respective directors,
officers, employees, members, managers, partners and stockholders, each of whom
shall be deemed a third party beneficiary hereof (collectively, the “Indemnified
Parties”), shall not be liable to the Company or its subsidiaries or its and its
subsidiaries’ respective directors, officers, employees, members, managers,
partners or stockholders for any action taken or omitted to be taken by OFS
Advisor in connection with the performance of any of its duties or obligations
under this Agreement or otherwise as an investment adviser of the Company,
except to the extent specified in Section 36(b) of the Investment Company Act
concerning loss resulting from a breach of fiduciary duty (as the same is
finally determined by judicial proceedings) with respect to the receipt of
compensation for services. The Company shall indemnify, defend and protect the
Indemnified Parties and hold them harmless from and against all claims or
liabilities (including reasonable attorneys’ fees) and other expenses reasonably
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or in connection with the performance of any of OFS Advisor’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the foregoing provisions of this Section 8 to
the contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against, or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of such Indemnified Party’s duties or by reason of such Indemnified Party’s
reckless disregard of its obligations and duties under this Agreement (as the
same shall be determined in accordance with the Investment Company Act and any
interpretations or guidance by the SEC or its staff thereunder).

 



8

 

  

9.                  Effectiveness, Duration and Termination.

 

(a)                This Agreement shall become effective as of the first date
above written. This Agreement shall remain in effect for two years after such
date, and thereafter shall continue automatically for successive annual periods;
provided that such continuance is specifically approved at least annually by:

 

(i)                  the vote of the Board, or by the vote of holders of a
majority of the outstanding voting securities of the Company; and

 

(ii)                the vote of a majority of the Company’s directors who are
not “interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any party hereto, in accordance with the requirements
of the Investment Company Act.

 

(b)               This Agreement may be terminated at any time, without the
payment of any penalty, upon 60 days’ written notice, by (i) the vote of holders
of a majority of the outstanding voting securities of the Company, (ii) the vote
of the Board or (iii) OFS Advisor.

 

(c)                This Agreement shall automatically terminate in the event of
its “assignment” (as such term is defined for purposes of Section 15(a)(4) of
the Investment Company Act); provided that nothing herein shall cause this
Agreement to terminate upon or otherwise restrict a transaction that does not
result in a change of actual control or management of OFS Advisor.

 



9

 

  

(d)               The provisions of Section 8 of this Agreement shall remain in
full force and effect, and apply to OFS Advisor and its representatives as and
to the extent applicable, and OFS Advisor shall remain entitled to the benefits
thereof, notwithstanding any termination or expiration of this Agreement.
Further, notwithstanding the termination or expiration of this Agreement as
aforesaid, OFS Advisor shall be entitled to any amounts owed under Section 3
through the date of termination or expiration.

 

10.              Termination of Interim Agreement. The Company and OFS Advisor
hereby terminate the Interim Investment Advisory and Management Agreement, dated
as of September 28, 2010, between the Company and OFS Advisor, effective as of
the date hereof.

 

11.              Third Party Beneficiaries. Nothing in this Agreement, either
express or implied, is intended to or shall confer upon any person other than
the parties hereto and the Indemnified Parties any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

12.              Amendments of this Agreement. This Agreement may not be amended
or modified except by an instrument in writing signed by both parties hereto,
and upon the consent of stockholders of the Company in conformity with the
requirements of the Investment Company Act.

 

13.              Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, including Sections 5-1401 and 5-1402 of the New York General Obligations
Law and New York Civil Practice Laws and Rules 327(b), and the applicable
provisions of the Investment Company Act, if any. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the Investment Company Act, if any,
the latter shall control. The parties hereto unconditionally and irrevocably
consent to the exclusive jurisdiction of the federal and state courts located in
the State of New York and waive any objection with respect thereto, for the
purpose of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. The
agreement of each party to waive its right to a jury trial will be binding on
its successors and assigns and will survive the termination of this Agreement.

 

14.              No Waiver. The failure of either party hereto to enforce at any
time for any period the provisions of or any rights deriving from this Agreement
shall not be construed to be a waiver of such provisions or rights or the right
of such party thereafter to enforce such provisions, and no waiver shall be
binding unless executed in writing by all parties hereto.

 

15.              Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 



10

 

  

16.              Headings. The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

17.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.

 

18.              Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the parties hereto at their respective principal executive office addresses.

 

19.              Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
the parties hereto with respect to such subject matter.

 

20.              Certain Matters of Construction.

 

(a)                The words “hereof”, “herein”, “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement shall include all subsections thereof.

 

(b)               Definitions shall be equally applicable to both the singular
and plural forms of the terms defined, and references to the masculine, feminine
or neuter gender shall include each other gender.

 

(c)                The word “including” shall mean including without limitation.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



11

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  OFS CAPITAL CORPORATION                   By: /s/ Robert S. Palmer     Name:
Robert S. Palmer     Title: Chief Financial Officer                   OFS
CAPITAL MANAGEMENT, LLC                   By: Orchard First Source Asset
Management, LLC, its Manager           By: /s/ Kathi J. Inorio     Name: Kathi
J. Inorio     Title: Secretary

 

 

 



[Signature Page to Investment Advisory Agreement]

 



 

